PRESS RELEASE Clorox Provides Preliminary Second Quarter Financial Information and Fiscal Year Sales Range Update; Announces Goodwill Impairment OAKLAND, Calif., Jan. 3, 2011 – The Clorox Company (NYSE: CLX) today announced preliminary financial information for its fiscal second quarter, which ended Dec. 31, 2010, and updated its sales outlook for its full fiscal year, which ends June 30, 2011. The company also announced a noncash goodwill impairment charge to adjust the carrying value of the goodwill related to its acquisition of Burt’s Bees to estimated fair value. In addition, the company updated its plans for the timing of share repurchases and the anticipated impact of the timing change on full fiscal year diluted earnings per share (EPS) from continuing operations. Finally, the company provided an estimated after-tax gain on the sale of its Auto Care businesses. Preliminary Second Quarter Financial Information For its second fiscal quarter, Clorox anticipates that sales will decline 3 percent to 4 percent versus the prior-year quarter. The company anticipates second quarter diluted EPS from continuing operations, excluding the noncash goodwill impairment charge, in the range of 57 cents to 63 cents. As previously communicated, the company’s second quarter preliminary financial projections continue to reflect the impact of the Venezuela currency devaluation, comparison with strong increases in H1N1-related shipments of disinfecting products in the year-ago quarter, planned higher trade-promotion spending and the impact of a previously announced expansion of a customer product pick up program. In addition to those anticipated impacts, slowing category consumption experienced in the company’s fiscal first quarter continued to impact shipments into the second quarter. “The economic environment in the second quarter has remained challenging and our categories in the U.S. have remained soft,” said Chairman and CEO Don Knauss. “We continued to invest in demand creation and increased trade spending in the quarter to compete effectively in this marketplace. I’m pleased that our focus on supporting the health of our brands is paying off with increased market shares. As our categories strengthen, which we believe they will in calendar year 2011, we stand to benefit from our recent market-share gains.” Second Quarter 2011 Diluted EPS Range Low High EPS – Continuing operations (before goodwill impairment) $ $ Impact of goodwill impairment(1) -1.82 -1.78 EPS – Continuing operations -1.25 -1.15 Auto Care discontinued operations(2) Gain on Auto Care businesses sale(3) EPS – Discontinued operations GAAP EPS – Total company $ $ (1)See details in section below entitled “Goodwill Impairment” (2)Represents diluted EPS on the Auto Care businesses results from Oct. 1, 2010, through the date of sale on Nov. 5, 2010 (3)See details in section below entitled “Share Repurchases and Gain on Sale of Auto Care Businesses” Updates Fiscal Year 2011 Sales Outlook For the full fiscal year, the company now anticipates sales in the range of flat to 1 percent growth. This sales outlook range includes the impact of soft categories during the first half of the fiscal year and an anticipated higher level of trade spending in the second half of the fiscal year than previously assumed. Clorox will provide a more complete update of its financial outlook for its current fiscal year when it issues its second quarter earnings report in February 2011. Knauss went on to say, “While second quarter sales results are likely to be a little lower than previously anticipated, as reflected in our updated full year sales outlook, we believe our categories are stabilizing, giving us momentum into the second half of the year, and we should benefit from our recent market share gains. We have a solid new-product pipeline, enabling further growth across a number of categories, and we anticipate improved performance in the second half of the year, including topline growth in the range of 2 percent to 4 percent. Further, the impact of the prior-year Venezuela devaluation and unusually strong year-ago H1N1-related sales will be behind us.” Goodwill Impairment In its fiscal second quarter, the company will record an estimated after-tax, noncash goodwill impairment charge of $250 million to $255 million or about $1.78 to $1.82 diluted EPS related to its Burt’s Bees business. There will be no tax benefit associated with this noncash charge. The second quarter goodwill impairment charge is based on the company’s current best estimate, which is subject to further adjustment as the company finalizes its goodwill impairment analysis in the third quarter. “The Burt’s Bees business remains a very solid contributor to Clorox’s results, with sales growth and profit margins above the company average,” said Chief Financial Officer Dan Heinrich. “However, the impacts of the continuing global economic recession and projected slower sales growth ramp-up in new international markets have caused us to moderate the growth rate assumptions we are now using in valuing the business. Despite the impairment, Burt’s Bees remains the fastest growing business unit in the company, with double-digit fiscal-year-to-date sales growth, and our revised estimates continue to project low double-digit sales growth for this business over the next several years.” Knauss added, “As the U.S. market leader in natural personal care by a sizeable percentage, Burt’s Bees remains solidly in line with the consumer trends of sustainability and health and wellness. The brand and its products enjoy strong retailer support and have considerable domestic and international appeal. We are fully committed to investing in this business to drive growth and build share.” Share Repurchases and Gain on Sale of Auto Care Businesses Clorox continues to anticipate repurchasing between 12 million and 13 million shares of its common stock during fiscal year 2011. Of this amount, the company has repurchased approximately 2.1 million shares of its common stock at an average share price of $63.07. The company anticipates resuming repurchases after its next quarterly earnings announcement in February 2011. Due to the change in the timing of share repurchases, the company’s outlook for fiscal year diluted EPS from continuing operations is reduced by about 5 cents from previous estimates. On Nov. 5, 2010, the company completed the sale of its global Auto Care businesses, and has included the financial results of the businesses through the date of sale in discontinued operations. In its fiscal second quarter, the company anticipates recording an after-tax gain on the sale of about $171 million. Including the $60 million deferred tax benefit from the sale recognized in the company’s fiscal first quarter, the total after-tax gain on the sale of the Auto Care businesses is anticipated to be about $231 million, which will be reflected in discontinued operations. The after-tax gain on sale of the Auto Care businesses is being reflected in earnings from discontinued operations as follows: Total Fiscal Quarter Ended Year 09/30/10 12/31/10 Impact Deferred tax benefit, in millions $
